Citation Nr: 1747274	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  08-10 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bilateral plantar warts prior to April 19, 2006.

2.  Entitlement to a rating in excess of 30 percent for plantar warts of the right foot from April 19, 2006.

3.  Entitlement to a rating in excess of 10 percent for plantar warts of the left foot from April 19, 2006 to December 15, 2015, and excess of 20 percent thereafter.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from May 1979 to May 1982.

This case comes before the Board of Veterans' Appeals (the Board) from a March 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems; any future consideration of this case should take into account the existence of these electronic records.

Pursuant to the Veteran's request, a travel board hearing before a member of the Board was scheduled for June 2010.  However, the Veteran did not appear for his scheduled hearing.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704(e) (2017).

This case was remanded by the Board in August 2011 and September 2015.  The requested development has been completed to the extent possible and the case has been returned to the Board.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  For the period prior to April 19, 2006, the Veteran's plantar warts of the bilateral feet were not productive of loss of use of either foot.  

2.  From April 19, 2006, the Veteran's plantar warts of the right foot were not productive of loss of use of the right foot, and the evidence does not show that the Veteran's below the knee amputation of the right lower extremity was the result of his right foot plantar warts.

3.  From April 19, 2006 to December 15, 2015, the evidence more closely approximates plantar wart symptoms of the left foot of moderate severity.

4.  From December 15, 2015, the evidence is against finding that the Veteran's plantar wart symptoms of the left foot are severe.

5.  The evidence does not show that the Veteran is precluded from securing or following substantially gainful employment due solely to his service-connected right and left plantar warts.


CONCLUSIONS OF LAW

1.  For the period prior to April 19, 2006, a rating in excess of 30 percent for plantar warts of the bilateral feet is denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.71a, Diagnostic Code 5284; 4.118, Diagnostic Code 7820 (2017).

2.  From April 19, 2006, a rating in excess of 30 percent for plantar warts of the right foot is denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.71a, Diagnostic Code 5284; 4.118, Diagnostic Code 7820 (2017).

3.  From April 19, 2006 to December 15, 2015, a rating of 20 percent, but no higher, for plantar warts of the left foot is granted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.71a, Diagnostic Code 5284; 4.118, Diagnostic Code 7820 (2017).

4.  From December 15, 2015, a rating in excess of 20 percent for plantar warts of the left foot is denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.71a, Diagnostic Code 5284; 4.118, Diagnostic Code 7820 (2017).

5.  The criteria for a TDIU have not been met; referral for extraschedular consideration is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in December 2006 and November 2011 letters.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his post-service treatment records, VA examination reports, and Social Security Administration (SSA) disability records.

These claims were remanded in August 2011 to obtain outstanding VA medical records and afford the Veteran a VA examination for his service-connected warts disability.  The AOJ partially obtained the outstanding VA medical records and afforded the Veteran an examination in December 2011.  The Board remanded the case again in September 2015, requesting that all outstanding VA medical records from April 2005 to present be obtained and that the Veteran be afforded a VA examination that specifically identified the current nature and severity of his plantar warts, and to the extent possible provide an evaluation of such symptoms throughout the entire appeal period.  In November 2015 the RO associated the outstanding VA medical records with the claims file.  The Veteran was provided a VA examination in December 2015.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2017).  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2017); and evaluating functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Service connection for bilateral plantar warts was established in a February 1996 rating decision, with a 10 percent rating assigned under Diagnostic Code 7899-5279.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first with the numbers of the most closely related body part and "99."  

In a July 2004 decision, the RO increased the Veteran's rating to 30 percent under Diagnostic Code 7819-5284.  In a July 2005 decision, the RO continued the Veteran's 30 percent rating but under Diagnostic Code 7820-5284.  The decision on appeal, a March 2007 rating decision, continued that same rating.  However, a May 2009 rating decision assigned separate ratings for each foot from April 19, 2006, evaluating the Veteran's right foot plantar warts as 30 percent disabling and his left foot plantar warts 10 percent disabling, under Diagnostic Code 7820-5284.  Diagnostic Code 7820, addressing infections of the skin not listed elsewhere, states that such conditions are to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7805, or 7805), or dermatitis (Diagnostic Code 7806), depending on the predominant disability).  

Under Diagnostic Code 5284, a 10 percent rating is assigned for moderate foot injury.  A moderately severe foot injury warrants a 20 percent rating.  A severe foot injury warrants a 30 percent rating.  A note to Diagnostic Code 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2017). 

Words such as "mild," "moderate," "severe" and "pronounced" are not defined in the Rating Schedule or in the regulations.  Consequently, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).

Bilateral Plantar Warts prior to April 19, 2006

During his May 2005 VA foot examination, the Veteran reported very painful calluses, which he said rendered him unable to walk or stand for long periods.  On evaluation, the examiner observed painful plantar calluses at the fifth metatarsal head in the plantar aspect bilaterally, which he characterized as severe.  The examiner noted the Veteran could not run, play basketball, or walk excessively, and that his ambulatory activities were limited.  

The May 2005 VA foot examination report did not indicate that the Veteran had loss of use of either foot due to his plantar warts during this period, and the above evidence shows the Veteran maintained the ability to walk.  Thus, a rating in excess of 30 percent for bilateral plantar warts is not warranted.

Right Foot Plantar Warts from April 19, 2006

A rating of 30 percent is currently in effect for the Veteran's right foot plantar warts, the highest rating permissible under Diagnostic Code 5284.  However, the note to Diagnostic Code 5284 provides that a 40 percent rating is warranted where actual loss of use of the foot exists.  

The December 2011 VA examiner indicated that the functional impairment of the Veteran's right lower extremity was such that amputation with prosthesis would equally serve the Veteran.  However, in rendering that opinion, the VA examiner considered metatarsalgia, hammer toe, severe hallux valgus, and pes cavus with marked varus deformity, conditions for which the Veteran is not service-connected.  Given that the examiner's opinion regarding functional loss of the right lower extremity contemplated several conditions for which the Veteran is not service-connected, the opinion is of limited probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997 )

VA medical records indicate that in July 2015 the Veteran underwent a below the knee amputation (BKA) of his right leg, which the Veteran asserts was the result of his right foot plantar warts.  See August 12, 2015 Notice of Disagreement and November 5, 2015 VA Form 21-526EZ.  However, an August 2015 VA podiatry consultation note indicates the amputation was performed due to invasive squamous cell carcinoma originating on the plantar surface of the right foot.  See also September 2015 orthotics prosthetics consultation (noting Veteran's report of amputation secondary to cancer).

Furthermore, the December 2015 VA examiner opined that the Veteran's diabetes mellitus, foot ulcer, foot abscess and infection, and peripheral vascular disease with right femoral popliteal bypass ultimately resulted in the amputation.  The examiner added that the contribution of the right foot plantar warts, if any, to the amputation could not be ascertained due to multiple conditions involving the right lower extremity.

The Board considered the Veteran's assertion that his amputation was the result of his right foot plantar warts; however the Veteran has not been shown to have the requisite medical expertise to comment on a complex medical question of that nature.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the objective medical evidence weighs against finding that the amputation was the result of the Veteran's plantar warts.  For these reasons, the Board finds that the evidence does not show the Veteran's right leg BKA was the result of his right foot plantar warts, or that the loss of use of his right foot was otherwise due to his plantar warts.  Therefore, a 40 percent rating is not warranted.

Left Foot Plantar Warts from April 19, 2006

During the January 2007 VA examination, the Veteran reported that his warts on the left foot did not cause as many problems as those on the right.  Evaluation of his foot indicated 3 warts.  

A March 2008 VA podiatry consultation note indicated the Veteran had painful keratosis of the 3rd metatarsal head and moderate keratosis of the 5th metatarsal head.  An August 2008 VA podiatry outpatient note indicated the Veteran continued to report painful calluses.

At his December 2011 VA examination, the Veteran reported that his left foot was "bad" and that he could not walk correctly without a lot of pain.  The examiner indicated the Veteran had a weak left foot due to plantar warts.  

An October 2015 VA podiatry clinic consultation note indicated the Veteran had two calluses on the left foot.

According to the December 2015 VA foot examination report, the Veteran said he could not put pressure on his foot, and that he experienced pain with pressure, standing, and walking.  He denied ever having ulcers or drainage.  He reported that he was unable to walk for longer than five minutes.  On evaluation, the examiner observed that the Veteran had a large, tender keratoma under his third metatarsal head, without signs of infection or drainage.  The examiner characterized the Veteran's left plantar warts as moderately severe.  The examiner noted the Veteran had difficulty standing for long periods and walking more than five minutes.  

A February 2016 nurse practitioner note indicated the Veteran had a tender plantar wart on his left foot, approximately 2 centimeters in size.  

Based on the foregoing, the Board finds that the evidence more closely approximates a disability rating of 20 percent for the period prior to December 15, 2015.  The Board bases this finding on the December 2015 VA examiner's characterization of the Veteran's plantar warts as "moderately severe."  Given that the examiner was asked to opine on the Veteran's left foot warts for the entirety of the appeal period, the Board will afford the Veteran the benefit of reasonable doubt and extend the 20 percent rating back to April 19, 2006.  However, as the examiner indicated the Veteran's plantar warts of the left foot were "moderately severe," a rating in excess of 20 percent is not warranted at any time.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU

A total rating based on unemployability may be granted if a veteran is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16 (2017); see also 38 C.F.R. §§ 3.340(a), 3.341(a) (2017).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a) (2017).  To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id. 

Even when the criteria under 38 C.F.R. § 4.16(a) (2017) are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16 (b) (2017).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Rating boards will refer to the Director, Compensation Service for extraschedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a) (2017).

For a Veteran to prevail on a claim for TDIU on an extraschedular basis, the record must reflect some factor which takes the case outside of the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating itself is not recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, and not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In the present case, the Veteran is service-connected for plantar warts, with a combined rating of 50 percent; thus the schedular criteria for TDIU are not met.  The remaining question is whether the Veteran is entitled to a referral for consideration of an extraschedular TDIU.  The Board finds that he is not.

On his June 2016 VA Form 21-8940, the Veteran wrote that his right foot amputation and plantar warts of the left foot prevented him from securing or following any substantially gainful occupation.  The Veteran also reported he last worked in June 2004.  The Veteran previously indicated that he graduated high school and was trained as a warehouseman.  

The evidence of record does not indicate the Veteran's plantar warts alone affect the Veteran's ability to obtain or maintain substantially gainful employment.  Notably, in his December 2006 claim for SSA disability benefits, the Veteran reported that his ability to work was limited by chronic obstructive pulmonary disease (COPD), diabetes, neuropathy, hammertoes, corns, bunions, depression, and pancreatitis, in addition to plantar warts.  Moreover, the March 2009 SSA Determination indicated that the Veteran was disabled due to diabetes and a back disability.

The December 2015 VA examiner opined that the functional impairment from the Veteran's plantar warts would result in difficulty standing for long, or walking more than five minutes.  Notwithstanding the Veteran's claim for individual employability based on his plantar warts, the Board finds that the totality of the evidence indicates the Veteran's ability to secure or follow a substantially gainful occupation is not limited by plantar warts alone.  Thus, referral for extraschedular TDIU consideration is not warranted at this time.


	(CONTINUED ON NEXT PAGE)






ORDER

For the period prior to April 19, 2006, entitlement to a rating in excess of 30 percent for plantar warts of the bilateral feet is denied.

From April 19, 2006, a rating in excess of 30 percent for right foot plantar warts is denied.

From April 19, 2006 to December 15, 2015, a rating of 20 percent but no higher for left foot plantar warts is granted.

From December 15, 2015, a rating in excess of 20 percent for left foot plantar warts is denied.

Entitlement to TDIU is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


